Citation Nr: 1203406	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for PTSD more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service personnel records show that the Veteran was a medical corpsman and he served as an ambulance driver while he was stationed in Germany from November 1972 to May 1975.

The Veteran contends that he has PTSD as a result of a claimed stressful event while he was stationed in Germany.  While serving in the 23rd Medical Detachment, the Veteran reported he was ordered to collect the bodies of two German nationals (a man and his 10 or 11 year-old nephew) after they wandered on to the Wildflecken training range and were blown up by a grenade.  He claimed that after he was dispatched, he recovered the bodies, loaded them into an ambulance, and transported them to the nearest German morgue in Kissingen.

The Veteran was diagnosed with chronic PTSD and major depressive disorder after he underwent a VA PTSD assessment in December 2006.  Pursuant to Clemons, a decision issued by the United States Court of Appeals for Veterans Claims, the Board has recharacterized the issue on appeal to include current diagnoses other than PTSD. See Clemons, 23 Vet. App. at 1.  

With respect to the Veteran's claimed stressor, in a February 2007 statement, the Veteran reported he had "a lot of difficulty remembering when the incident happened as far as the year, the season and the month."  In a March 2007 stressor statement, he related that the incident occurred in 1974.  In a June 2007 stressor statement, he noted the exact date of the incident was unknown, but he related that it occurred in 1974 and indicated it may have occurred in the May to June or August to September timeframes.

In June 2007, the RO sent a request to the Joint Services Records Research Center (JSRRC) seeking information about the Veteran's claimed stressor.  The RO noted the claimed stressor occurred at the Wildflecken Training Base in Wildflecken, Germany on July 1, 1974.  In July 2007, JSRRC provided the following response: 

Based on review, this PTSD request on behalf of [the Veteran] has not been researched.  The killing of civilians is extremely difficult to verify.  To research these types of incidents, an official report would have had to have been written and filed.  An incident not reported, (sic) cannot be verified.  Since this request is not valid for JSRRC purposes, it has been closed in the JSRRC database.

In July 2005, the RO sent a request for information concerning the Veteran's claimed stressor to the Army's Crime Records Center.  Approximately one week later, the Crime Records Center responded that there was no record on the information provided.

During the appellate period, the RO has not afforded the Veteran a VA PTSD examination.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Thus, prior to any further appellate consideration of the underlying claim for service connection for PTSD, VA should schedule the Veteran for an examination to determine the etiological relationship, if any, between any currently diagnosed PTSD and his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his acquired psychiatric disorder, to include PTSD, that is not evidenced by the current record, specifically any VA treatment records from October 2008 to the present.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC should then obtain these records and associate them with the claims folder.

2.  Contemporaneously with its effort above, the RO/AMC will also afford the Veteran an opportunity to provide any further information relative to corroboration of his claimed stressor.  The Veteran is presently advised, and must be readvised by the RO/AMC that if he desires to present further information, he must provide the specific information such that appropriate research may be conducted by a non-VA Government facility to verify the claimed stressors, including but not limited to the dates of such incident within a 30- day time frame; locations of such incidents, names, ranks and military organizations (units) of other witnesses, the names, ranks and military organizations (units) and any other relevant information which the Veteran may be aware of to conduct effective research.

3.  After receipt of such information, the RO/AMC will determine if appropriate research must be conducted into the question of whether there is any further information which may be obtained to substantiate any claimed stressors.

4.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The following considerations will govern the examination:
   
(a) If any of the claimed stressors of record are substantiated, the examiner must be informed of such substantiated stressors.
   
(b) The claims folder must be provided to and reviewed by the examiner in conjunction with his/her examination.  The examiner must indicate that a review of the claims folder was made, and must also respond to all inquiries below.
   
(c) The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, attempt to reconcile the diagnoses.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified. All necessary special studies or tests including psychological testing are to be accomplished.
   
(d) The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinion:
   
Does the Veteran currently have an acquired psychiatric disorder, apart from any personality disorder, that had its clinical onset during his military service or within the initial post-service year?

(e)  The examiner should also comment on the following:

i.  The December 2006 VA PTSD assessment in which the examining psychology intern determined that the Veteran met the DSM-IV criteria for PTSD related to the Veteran's claimed stressor; and

ii.  The December 2006 diagnosis of major depressive disorder.

(f) The examiner must also address whether the Veteran meets the requirements for a diagnosis of PTSD due to a specific stressor or event during his active service.  If so, the examiner must specify the stressor underlying the diagnosis of PTSD.
  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, and after undertaking any additional development deemed necessary, including further efforts to verify any of the stressors determined to be productive of PTSD, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


